1                             UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3                                                ***
4    LESTER LEE GOINS III,                               Case No. 2:19-cv-01489-GMN-VCF
5                                           Plaintiff,                   ORDER
6            v.
7    WARDEN BRIAN WILLIAMS, et al.,
8                                      Defendants.
9
10
11          This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §

12   1983 by a state prisoner. On September 11, 2019, this Court issued an order directing

13   Plaintiff to file a fully complete application to proceed in forma pauperis or pay the full

14   filing fee of $400.00 within thirty (30) days from the date of that order. (ECF No. 3). The

15   thirty-day period has now expired, and Plaintiff has not filed an application to proceed in

16   forma pauperis, paid the full filing fee, or otherwise responded to the Court’s order.

17          District courts have the inherent power to control their dockets and “[i]n the

18   exercise of that power, they may impose sanctions including, where appropriate . . .

19   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

20   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

21   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

22   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

23   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.

24   1992) (affirming dismissal for failure to comply with an order requiring amendment of

25   complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal

26   for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of

27   address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming

28   dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
1    1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with
2    local rules).
3           In determining whether to dismiss an action for lack of prosecution, failure to obey
4    a court order, or failure to comply with local rules, the court must consider several factors:
5    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
6    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
7    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
8    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
9    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
10          Here, the Court finds that the first two factors, the public’s interest in expeditiously
11   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
12   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
13   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
14   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
15   West, 542 F.2d 522, 524 (9th Cir. 1976).            The fourth factor—public policy favoring
16   disposition of cases on their merits—is greatly outweighed by the factors in favor of
17   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
18   the court’s order will result in dismissal satisfies the “consideration of alternatives”
19   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
20   F.2d at 1424. The Court’s order requiring Plaintiff to file an application to proceed in forma
21   pauperis or pay the full filing fee within thirty (30) days expressly stated: “IT IS FURTHER
22   ORDERED that if Plaintiff does not timely comply with this order, dismissal of this action
23   may result.” (ECF No. 3 at 2). Thus, Plaintiff had adequate warning that dismissal would
24   result from his noncompliance with the Court’s order to file an application to proceed in
25   forma pauperis or pay the full filing fee within thirty (30) days.
26          It is therefore ordered that this action is dismissed without prejudice based on
27   Plaintiff’s failure to file an application to proceed in forma pauperis or pay the full filing fee
28   in compliance with this Court’s September 11, 2019 order.



                                                   -2-
1    It is further ordered that the Clerk of Court shall enter judgment accordingly.
2                21 day of October, 2019.
     DATED this ____
3
4                                              UNITED STATES DISTRICT JUDGE
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                         -3-
